EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on March 25, 2021.
The application has been amended as follows: 
Claim 1 (line 7 and lines 19-23): 
“a pressing tube that has an opening formed in an outer surface thereof and…
wherein, when the clip body is locked to the tightening ring, the tightening ring is configured to be squeezed from both sides of an outer peripheral surface thereof in directions in which the two arm portions face each2Customer No.: 31561Docket No.: 092328-US-1007-PCT(CA) Application No.: 16/714,800other, or to unlock the clip body and the tightening ring 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, when the clip body is locked to the tightening ring, the tightening ring is configured to be squeezed from both sides of an outer peripheral surface thereof 
Examiner agrees with Applicant’s arguments on page 13 of the remarks submitted 03/15/2021 that Monassevitch fails to disclose that when in the clip body (310) is locked to the tightening ring (320), the tightening ring (320) is configured to be squeezed from both sides of an outer peripheral surface thereof in directions in which the two arm portions (318, 318) face each2Customer No.: 31561Docket No.: 092328-US-1007-PCT(CA) Application No.: 16/714,800other, or the two arm portions (318, 318) are configured to be pressed from both sides of outer surfaces thereof in the directions in which the two arm portions (318, 318) face each other, to unlock the clip body (310) and the tightening ring (320). Furthermore, Monassevitch discloses stop projections (313 and 317) to prevent the tightening ring (320) from falling off the clip body (310) wen the tightening ring (320) locks the clip body (310) in its closed grasping position (for example, see paragraph 110). Since Monassevitch discloses it is undesirable to unlock the clip body (310) and the tightening ring (320) when the clip body (310) is locked to the tightening ring (320), it would not be obvious to one having ordinary skill in the art to modify Monassevitch’s tightening ring to be configured to be squeezed from both sides of an outer peripheral surface thereof in directions in which the two arm portions face each2Customer No.: 31561Docket No.: 092328-US-1007-PCT(CA) Application No.: 16/714,800other, or Monassevitch’s two arm portions to be configured to be pressed from both sides of outer surfaces thereof in the directions in which the two arm portions face each other, to unlock the clip body and the tightening ring as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 25, 2021